Title: Petty Vaughan to Thomas Jefferson, 29 March 1819
From: Vaughan, Petty
To: Jefferson, Thomas


            
              Dear Sir
              Monticello Mar: 29th 1819. 
            
            Enclosed I take the liberty of handing you three hastily written papers:
            1—On the Culture of Swedish Turnip.
            2—On that of Guinea Grass.
            3—Respecting Ox Yokes, with an accompanying Model.
            Should they prove useful either to yourself; or the agricultural Gentlemen of this State I shall be highly gratified.
            It is my intention to proceed from hence to London; there to reside for the present. If I can be of any service to you, or to your family or friends; I pray you to command me freely on all occasions.
            I have the honor to be, Dr Sr.
            
               Your respectful Hble: Servt
              Petty Vaughan
            
          